Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-3, 5-12, 14-17, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 8 and 15), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/underlined/italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
A storage system comprising: 
a plurality of solid-state storage devices; and 
a storage group controller operatively coupled to a set of solid-state storage devices of the plurality of solid-state storage devices, the storage group controller comprising a processing device, the processing device configured to: 
receive, from a central storage controller, a command comprising information associated with a RAID rebuild operation to reconstruct data stored at the set of solid- state storage devices, wherein the information associated with the RAID rebuild operation comprises a threshold amount of time to reconstruct the data; 
read other data and parity data associated with the data to be reconstructed at the set of solid-state storage devices based on the information associated with the RAID rebuild operation upon receiving the information associated with the RAID rebuild operation; 

transmit, to the central storage controller, the reconstructed data.

Claims 2-3 and 5-7, 9-12 and 14, and 16-17 and 19-20 are respectively dependent upon independent claims 1, 8, and 15.  Therefore claims 2-3 and 5-7, 9-12 and 14, and 16-17 and 19-20 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20180341580 A1, US 20190198113 A1, US 20150364215 A1, US 20130054913 A1, US 20150301749 A1, US 20140215147 A1, US 5689678 A).
US 20180341580 A1: A method for accessing an SSD (Solid State Disk), performed by a processing unit when loading and executing a driver, including: selecting either a first queue or a second queue, wherein the first queue stores a plurality of regular access commands issued by an application and the second queue stores a plurality of access optimization commands; removing the data access command that arrived earliest from the selected queue; and generating a data access request comprising a physical location according to the removed data access command and sending the data access request to the SSD.
US 20190198113 A1: Apparatuses, systems, methods, and computer program products are disclosed for distributed program operation. One apparatus includes a memory module comprising non-volatile memory. Here, the memory module is configured to program a page of non-volatile memory with a first number of program cycles and indicate (e.g., to a host) that the page is partially 
US 20150364215 A1: The various embodiments described herein include systems, methods and/or devices used to package non-volatile memory. In one aspect, the method includes: (1) selecting, from a set of non-volatile memory die, a plurality of non-volatile memory die on which one or more tests have been deferred until after packaging, the selecting in accordance with wafer positions of the plurality of non-volatile memory die and statistical die performance information corresponding to the wafer positions; and (2) packaging the selected plurality of non-volatile memory die. In some embodiments, after said packaging, the method further includes performing a set of tests on the plurality of non-volatile memory die to identify respective units of memory within the plurality of non-volatile memory die that meet predefined validity criteria, wherein the set of tests performed include at least one of the deferred one or more tests.
US 20130054913 A1: A rebuild control unit splits a rebuild process into partial processes and instructs an access processing unit to execute the partial processes. In the rebuild process, data identical to data recorded in a first storage device that constitutes RLU #1 is generated based on data read from, among storage devices constituting RLU #1, storage devices other than the first storage device and written to a spare storage device included in a storage system. Each partial process includes a combination of an operation of reading data from a split range created by splitting a data readout target range into fixed-size intervals and an operation of writing data in another storage device based on the data read from the split range. In response to the instruction from the rebuild control unit to execute the multiple partial processes, the access processing unit executes the instructed partial processes in parallel.

US 20140215147 A1: A storage management module configured to identify storage volumes to be rebuilt and remaining storage volumes that are not to be rebuilt, calculate rebuild priority information for the identified storage volumes to be rebuilt based on storage information of the identified storage volumes, and generate rebuild requests to rebuild the identified storage volumes to be rebuilt and process host requests directed to the remaining and to be rebuilt storage volumes based on the rebuild priority information and amount of host requests, wherein with relative high amount of host requests, generate relative less rebuild requests but not less than a minimum rebuild traffic percentage or more than a maximum rebuild traffic percentage.
US 5689678 A: A RAID-compatible data storage system which allows incremental increases in storage capacity at a cost that is proportional to the increase in capacity. The system does not require changes to the host system. The control and interface functions previously performed by a single (or redundant) central data storage device controller are distributed among a number of modular control units (MCUs). Each MCU is preferably physically coupled to a data storage device to form a basic, low-cost integrated storage node. One of two bus ports interfaces an MCU with the host computer on a host bus, and the other bus port interfaces an MCU with one or more data storage devices coupled to the MCU by a data storage device bus. The serial interface ports provide a means by which each of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.N.P./Examiner, Art Unit 2114        
      
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114